Citation Nr: 1227245	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  03-28 943A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from February 1971 to March 1989.

This appeal arises to the Board of Veterans Appeals  (Board) from a December 2002 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for gastritis and GERD.  In September 2008, the RO denied claims for secondary service connection for those disorders.  In December 2004, November 2006, July 2007, March 2009, May 2010, and September 2011, the Board remanded the case for additional development.  

In July 2004, the Veteran testified before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran does not have gastritis, or GERD, to include polyps, that was caused or aggravated by service, or by a service-connected disability.  


CONCLUSION OF LAW

Gastritis, and  GERD, to include polyps, was not incurred in, or aggravated by, service, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The issues are whether the Veteran has gastritis, or GERD, to include polyps, that was caused by his service, or, in the alternative, that was caused or aggravated by a service-connected disability.  During his hearing, held in July 2004, the Veteran testified that he received treatment for these disorders "while on medical hold" at Ft. Eustis and/or the Portsmouth Naval Hospital, between 1988 and 1989.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).    

In August 2002, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  
 
Service connection is currently in effect for major depression with somatoform pain disorder, degenerative disc disease of the cervical spine, Bell's Palsy, right face, postoperative varicocele, neuropathy of the bilateral upper extremities, radiculopathy of the right lower extremity, degenerative disc disease of the lumbar spine, and prostatitis with chronic urethritis and left epididymitis.  

The Veteran's service treatment reports show that in March 1983, he was treated for complaints of dizziness, nausea, and back pain.  The assessment was rule out muscle spasm.  His medications included Mylanta.  The report indicates that he was to return for follow-up treatment the next morning, however, there is nothing to show that he did so.  A December 1985 report notes that the Veteran complained that his prescription for back symptoms was "making him sick."  There was no diagnosis.  An October 1988 physical examination performed in association with a physical evaluation board (PEB) shows that the Veteran's abdomen and viscera were clinically evaluated as normal.  An associated PEB report, also dated in October 1988, shows that the Veteran was determined to be unfit for duty due to a somatoform pain disorder, and moderate major depressive episode with mood congruent psychotic features.  

As for the post-service medical evidence, it consists of VA (to include reports from the Womack Army Hospital) (Womack) and non-VA reports, dated between 1989 and 2011.  

Reports from Womack, dated in June 1990, show that the Veteran sought treatment for complaints of epigastric pain, which were noted to possibly be secondary to GERD, and exacerbated by use of Motrin or Elavil.  The diagnosis was deferred, rule out gastric ulcer.  He was provided with Zantac.  An upper endoscopy report contains impressions of "normal endoscopy," and "possible gastroesophageal reflux."  A December 1990 report shows that the Veteran's prescription for Zantac was refilled.  A July 1991 report notes complaints that included abdominal pain.  Womack reports dated in 1993 show complaints of stomach and epigastric pain, and vomiting, with assessments of constipation and GERD. 

VA progress notes show that in about December 1991 (the date is not entirely clear), the Veteran was noted to have a history of chronic gastritis.  In July 2002, the Veteran was noted to have dyspepsia, GERD and hiatal hernia.  In February 2005, a polyp was excised from the colon.  Reports, dated in February 2008, state that an upper endoscopy had showed gastritis or duodenitis.  These reports also note a small hiatal hernia.  

Reports from the Social Security Administration (SSA) show that in April 1991, the Veteran complained of symptoms that included abdominal pain.  

A report from the Cape Fear Center for Digestive Diseases, dated in May 2002, indicates that an upper endoscopy revealed reflux esophagitis, and a hiatal hernia.  

A VA examination report, dated in March 2003, contains diagnoses that include GERD, history of intestinal polyp, removed, with no known sequalae, and normal physical examination for the abdomen.  

A VA examination report, dated in August 2008, shows that the examiner indicated that the Veteran's C-file had been reviewed.  The Veteran reported that he had heartburn, nausea and acid reflux, with incapacitation due to stomach or duodenal disease four or more times a year, lasting for one hour, and gnawing or burning substernal and left chest pain several times a week at night, lasting one hour.  He further reported a history of nausea, vomiting and diarrhea.  The diagnoses were gastritis and esophagitis.  The examiner concluded that it is not at least as likely as not that the onset of gastritis or esophagitis had its onset during military service.  The examiner explained that there was no documentation of nausea, heartburn, upset stomach, or reflux in the service treatment reports.  The examiner further concluded that it is not at least as likely as not that gastritis or esophagitis was caused or aggravated by service-connected disability.  The examiner explained that while anxiety and stress accompany the Veteran's acquired psychiatric disorder, it is more likely that the reflux and gastritis are perceived as more significant that they are, because of his psychiatric illness.  The examiner noted that the Veteran had repeatedly complained of symptoms, yet been found to have negative test results.  Citing 1990 endoscopy, 1992 UGI (upper gastrointestinal study), UGI's performed in 1993, 1998, and 1999, and a 2007 barium swallow.  In addition, the examiner stated that although the Veteran had been given diagnoses of gastritis and esophagitis, a 2008 EGD (esophagogastroduodenoscopy) showed only a small hiatal hernia.  Finally, the examiner stated that although it had been speculated in 1990 that the Veteran could possibly have GERD which could be exacerbated by his medications, his endoscopy showed no abnormalities, and that while he continues to describe symptoms, he is no longer taking any medications that would irritate his stomach.  

In May 2010, the Board remanded the claims, and directed that the claims file be returned to the examiner who had performed the August 2008 examination, and that she provide an opinion as to whether it is at least as likely as not that the Veteran's fundic and gastric polyps discovered in February 2008 were caused by his service, or, in the alternative, whether it is at least as likely as not that the Veteran's fundic and gastric polyps were caused or aggravated by service-connected disability. 

In May 2010, the RO requested a supplemental opinion from the examiner who had performed the August 2008 examination.  The Board directed that the examiner provide an opinion as to whether the Veteran's polyps had been caused by his service, or caused or aggravated by a service-connected disability.

A VA supplemental opinion, dated in June 2010, shows that the examiner who had performed the August 2008 examination indicated that she had reviewed the Veteran's C-file.  She concluded that it is less likely than not that the gastric polyps are a result of the Veteran's military service, and that it is not as least as likely as not that the polyps were caused or aggravated by service-connected disability.  The examiner explained that while it is impossible to know what caused the Veteran to develop gastric polyps, the list of possible causes do not contain any of the Veteran's service-connected conditions.  She added that the Veteran was not found to have H-pylori at the time of his biopsy, however, he was positive for the bacteria in 1998, long after discharge from military service.  She noted that the Veteran's anemia is not the type that is associated with the development of polyps, and that while long-term use of Proton inhibitors has been suggested as a cause, the Veteran was not started on Zantac until his TDRL exam to empirically treat possible uncomplicated GERD, with no complaints prior to that time.  The report includes a medical article from the Mayo Clinic, taken from the internet.  

The Board notes that to the extent that it remanded the claim in September 2011 for compliance with its May 2010 remand, it appears that the June 2010 supplemental opinion had not been associated with the claims file at that time.  In September 2011, the examiner who had performed the August 2008 examination attached a copy of her June 2010 supplemental opinion, and stated that her opinion was unchanged.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran's service treatment reports show that he was determined to be unfit for service due to a somatoform disorder, with complaints of pain in excess of what would be expected based on physical findings.  "Somatoform" refers to psychogenic symptoms resembling those of physical disease.  Spurgeon v. Brown, 10 Vet. App. 195, 197 (1997).  Service treatment reports also contain evidence of psychotic symptoms.  The post-service medical evidence shows that the Veteran's complaints of symptoms have been attributed to his somatoform disorder, and to be excess of what would be expected based on physical findings.  See e.g., VA examination reports, dated in April and November of 1989; see also July 1990 Womack report (noting "bizarre behavior" and "unfounded somatic complaints").  Other medical reports show that the Veteran was noted to express a financial motivation for pursuing both VA and SSA disability claims.  See April 1989 VA examination report; May 1989 report from R.M., M.D. The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Board finds that the claims must be denied.  The Veteran's service treatment reports show that in March 1983, he was treated for complaints of dizziness, nausea, and back pain.  The assessment was rule out muscle spasm.  His medications included Mylanta.  The report indicates that he was to return for follow-up treatment the next morning, however, there is nothing to show that he did so.  A December 1985 report notes that the Veteran complained that his prescription for back symptoms was "making him sick."  There was no diagnosis.  An October 1988 physical examination preformed in association with a PEB shows that the Veteran's abdomen and viscera were clinically evaluated as normal.  Accordingly, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  As for the post-service medical evidence, the earliest medical evidence of treatment for any relevant symptoms is dated in June 1990.  This is over a year after separation from service, and at that time, the diagnoses were equivocal ("rule out gastric ulcer" and "possible gastroesophageal reflux").  The first unequivocal diagnosis was in 1993 (GERD).  The Veteran did not receive subsequent treatment for any relevant symptoms until 2002.  In this regard, the Board finds that the August 2008 VA examination report, and the supplemental VA opinions, are highly probative evidence which shows that the Veteran's gastritis and GERD were not caused or aggravated by his service, or by a service-connected disability.  These opinions are shown to have been based on a review of the Veteran's claims file, as well as a physical examination, and the examiner's conclusions are accompanied by a sufficient explanation.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In summary, there is no competent evidence to show that the Veteran has gastritis or GERD, to include polyps, that is related to his service or a service-connected disability, and the Board finds that the preponderance of the evidence is against the claims.  Accordingly, the claims must be denied.  See 38 C.F.R. §§ 3.303, 3.310.   

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that gastritis, and GERD, to include polyps, were caused by service that ended in 1989, or caused or aggravated by a service-connected disability.  The Veteran has been found not to be credible.  In addition, in this case, when the Veteran's service treatment records and his post-service medical records are considered, the Board finds that the medical evidence shows that he does not have gastritis or GERD, to include polyps, that were caused by service, or that were caused or aggravated by a service-connected disability, and that this evidence outweighs the Veteran's statements.    


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2002, March 2005, December 2006, and August 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  

In September 2011, the Board remanded these claims.  As previously discussed, in May 2010, the RO requested a supplemental opinion from the examiner who had performed the August 2008 examination as to whether the Veteran's polyps had been caused by his service, or caused or aggravated by a service-connected disability.  This supplemental opinion had been obtained, but it was not associated with the claims file as of September 2011.  Subsequent to the Board's September 2011 remand, the June 2010 supplemental opinion was added to the C-file, and the examiner again reviewed the Veteran's case, and concluded that no change was warranted in her June 2010 opinion.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


